*439Order, Supreme Court, New York County (Joan C. Sudolnik, J.), entered on or about June 13, 2005, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People met their burden of establishing various risk factors bearing a sufficient total point score to support a level three sex offender adjudication. As to the three particular factors totaling 40 points that defendant challenges on appeal, the court properly assessed points based on defendant’s history, notwithstanding his allegedly improved behavior during the months preceding the classification hearing.
Defendant’s challenge to the choice of risk factors made by the Legislature and the Board of Examiners of Sex Offenders (see Correction Law § 168-Z [5]) is unavailing (see People v Joe, 26 AD3d 300 [2006], lv denied 7 NY3d 703 [2006]). Concur— Saxe, J.E, Marlow, Nardelli, Sweeny and Catterson, JJ.